Eakin, J.  1-inPi'EAI)~ uncertómcured by  Summers, an attorney, sued appellants at law, alleging in his complaint that they were indebted to him in the sum of $2,970, “for professional services — work and labor performed by him as an attorney at law, for them, at their request, particulars of which are set forth in an account attached hereto, marked exhibit A, and made a part of this complaint; that the services were worth $3,000, of which $30 had been paid, the rest remaining unpaid.” The account itself, which sets forth the general character of the services, was not incorporated with the complaint, but sworn to, and filed with it. The defendants, without objection to the complaint, answered, simply denying the value of the services. This cured any want of certainty which might be supposed to exist in the complaint, as held in Ball et al. v. Fulton Co., 31 Ark., 379; McCreary v. Taylor, 38 ib., 393.  2Praotice; 11 ew trial. Bill of ex-ceptions.  The issue, thus made, was submitted to a jury, which found for the plaintiff in the sum of $2,000. The record . „ . , , shows that a motion for a new trial was made and overruled, and that judgment was rendered in accordance with the verdict. There was also a bill of exceptions taken, and made part of the record, which alludes to the fact that a motion for a new trial had been made and overruled. The motion itself, however, is not contained in the bill of exceptions, nor is there any reference to it as contained in any other portion of the transcript. This court has often held that all errors occurring in the course of proceedings at law which might be remedied by a new trial are waived unless they be made grounds of a motion for a new trial, and that the motion must be set forth in the bill of exceptions, or referred to therein as elsewhere copied in the transcript. If that be not done, no errors occurring in the progress of the trial, or in any manner affecting it, can be noticed here. Of this nature are errors in refusal of continuances; in suppressing, or refusing to suppress depositions; in giving or refusing instructions in verdicts; and many others of like nature, which a new trial would reach and remedy, as distinct from errors apparent in the record proper; meaning thereby the record required to be made in case no bill of exceptions had been taken. We find none in the transcript of this latter class, and can notice no others, for want of a proper showing of the motion for a new trial, and the grounds upon which it was based. We have not overlooked the fact that, in the record proper, a motion is copied in full, in connection with the proper notation on the record that a motion for a new trial was made and overruled. But it is not the province of the ordinary record to set forth the motion itself with its grounds; and, to make it a part of the record, it must be brought on by bill of exceptions, either incorporating it, or referring to it as contained in some other part of the transcript. Carroll v. Sanders, and cases cited; 38 Ark., 216; Fry & Co. v. Ford, ib., 246; Knox v. Hellums, ib., 413. Affirm the judgment.